UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                           No. 04-6920




IN RE:   WALTER LOUIS INGRAM,




                                                        Petitioner.




                 On Petition for Writ of Mandamus.
                          (CA-04-1550-JFM)


Submitted:   September 16, 2004       Decided:   September 23, 2004


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Walter Louis Ingram, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Walter Louis Ingram petitions for writ of mandamus.           He

seeks an order directing the district court to issue writ of habeas

corpus.

            Mandamus relief is available only when the petitioner has

a clear right to the relief sought.          In re First Fed. Sav. & Loan

Assn., 860 F.2d 135, 138 (4th Cir. 1988).          Further, mandamus is a

drastic     remedy    and   should   only    be   used   in    extraordinary

circumstances.       Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.             In re United

Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

            The relief sought by Ingram is not available by way of

mandamus. Accordingly, although we grant Ingram’s motion for leave

to proceed in forma pauperis, we deny the petition for writ of

mandamus.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                              PETITION DENIED




                                     - 2 -